Citation Nr: 1024257	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. 
§ 1151 for blepharospasm.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. 
§ 1151 for loss of use of the left hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1966 to November 
1966.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In December 2008, the Board reopened the previously denied 
claim for service connected for PTSD and remanded that claim 
on its merits and the other claims on appeal to the RO for 
additional action.  For the reasons that follow, the Board 
again REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

In March 2009, before certifying the Veteran's claims to the 
Board for appellate review, the RO received evidence from the 
Department of Justice, including a voluminous amount of 
medical records, most of which are duplicative, and copies of 
pertinent medical articles.  The RO did not consider this 
evidence in the first instance in support of the Veteran's 
claims, instead transferring it to the Board for appellate 
review.  There is no indication in the record, however, that 
the Veteran wishes to waive his right to have the RO do so.  

In addition, the Board remanded the Veteran's § 1151 claims 
to the RO in December 2008 for, in part, the purpose of 
obtaining medical opinions addressing whether the Veteran has 
additional disability, including blepharospasm and the loss 
of use of the left hand, secondary to long-term VA-prescribed 
psychotherapeutic and/or neuroleptic medications and VA 
surgical treatment.  The Board instructed the RO to afford 
the Veteran VA examinations, during which examiners could 
provide all requested medical opinions on these matters, but 
only if the RO received additional evidence in support of 
this appeal. including records from the Veteran's federal 
tort claim.  Thereafter, the RO partially complied by 
affording the Veteran a VA examination, but it did not wait 
until the requested evidence was associated with the claims 
file before doing so.   

A Board REMAND imposes upon VA's Secretary a concomitant duty 
to ensure compliance with the terms of the REMAND.  When the 
RO fails to comply with the Board's orders set forth therein, 
the Board must insure subsequent compliance by returning the 
claims file for completion of previously requested action.  
Stegall v. West, 11 Vet. App. 268 (1998).  As the Veteran's 
representative points out in a Written Brief Presentation 
dated April 2010, the RO's failure to ensure compliance with 
the Board's December 2008 instructions by affording the 
Veteran VA examinations prior to a time when the examiners 
would be privy to all pertinent medical records necessitates 
a REMAND pursuant to Stegall.    

Finally, in the April 2010 Written Brief Presentation, the 
Veteran's representative argues that the reports of the 
examinations conducted while these claims were in remand 
status are inadequate to decide the claims.  Allegedly, 
therein, no examiner addressed the Veteran's allegation that, 
for many years, VA treated the Veteran with medication in 
dosages exceeding the recommended amount.  The Veteran 
contends that records in the claims file that are associated 
with his tort claim confirm this allegation, but the 
examiners did not review or mention them when offering their 
opinions.  

The Board agrees that the reports of VA examinations 
conducted during the course of this appeal are inadequate to 
decide the Veteran's claim.  None mention the favorable 
evidence of record, which is substantial and includes a 
diagnosis of PTSD, a medical opinion linking this condition 
to an in-service experience in the brig, service personnel 
records confirming trauma while in the brig, medical evidence 
of blepharospasm and significant dysfunction of the left hand 
since 1994 VA surgery, articles relating large doses of 
psychiatric medications to the former condition, and court 
documents establishing a settlement agreement based on VA 
prescribing improperly high doses of these medications.  To 
respond adequately to the Veteran's assertions in this case, 
more medical information is needed, including commentary on 
the favorable evidence of record and rationale for any 
opinion refuting such evidence.


The Board REMANDS this case for the following action:

1.  Arrange for the Veteran to undergo a 
VA psychiatric examination in support of 
his claim for service connection for 
PTSD.  Forward the claims file to the 
physician for review of all pertinent 
documents therein and ask him to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) record in detail the Veteran's 
reported history of in-service 
stressors; 

b) indicate whether the Veteran has 
PTSD; 

c) if not, explain the significance 
of PTSD diagnoses of record and 
provide rationale for refuting such 
diagnoses; 

d) if so, opine whether the PTSD is 
related to any in-service stressor, 
including documented trauma 
experienced while in the brig; 

e) provide detailed rationale, with 
specific references to the record, 
for all opinions expressed; and 

f) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for compensation under 38 U.S.C.A. § 
1151, for blepharospasm and the loss of 
use of the left hand.  Forward the claims 
file to the physician for review of all 
pertinent documents therein and ask him 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the Veteran 
has blepharospasm;

b) offer an opinion as to 
whether, in the past, VA 
prescribed the Veteran 
excessive doses of medication 
to manage his psychiatric 
disability;

c) if not, explain the 
significance of medical 
opinions and articles of record 
indicating otherwise and 
provide rationale for refuting 
such opinions/articles; 

d) if so, specifically indicate 
whether the Veteran suffered 
additional disability, or more 
specifically, blepharospasm, 
secondary to VA's action in 
this regard and whether such 
action constitutes 
carelessness, negligence, lack 
of proper skill, error in 
judgment, or similar instance 
of fault on VA's part in 
furnishing treatment; 

e) if not, indicate whether the 
additional disability is due to 
an event that was not 
reasonably foreseeable;

f) also indicate whether and to 
what extent the Veteran is able 
to use his left hand;

g) explain the significance of 
medical records and test 
results in the claims file 
showing that the Veteran's left 
hand has been significantly 
dysfunctional since 1994 VA 
surgery and provide rationale 
for refuting such records; 

h) opine whether the Veteran 
suffered additional disability, 
including the loss of use of 
his left hand, secondary to 
VA's 1994 surgery and VA's 
action in this regard 
constitutes carelessness, 
negligence, lack of proper 
skill, error in judgment, or 
similar instance of fault on 
VA's part in furnishing 
treatment; 

i) if not, indicate whether the 
additional disability is due to 
an event that was not 
reasonably foreseeable;

j) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and

k) if any opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Readjudicate the Veteran's claims 
based on all of the evidence of record, 
including that which the RO received in 
September 2009.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



